DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/29/2018.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitation(s) is/are: “means for obtaining”, “means for building”, “means for training”, “means for monitoring”, and “means for . . . evaluating” in claim 221.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a data generator module”, “a profiler module”, and “a verifier module” in claim 21, and “a computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier” in claim 23 and its dependents2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections

Claims 15 and 21 are objected to because of the following informalities:  

Claim 15 recites the phrase “ability to overfit on original and derives data” should read as “ability to overfit on original and [[derives]] derived data” (emphasis added).  Appropriate correction is required.

Claim 21 recites the phrase “said at least one processor is operative to monitor said activity of said by executing said profiler module” should read as “said at least one processor is operative to monitor said activity of said system by executing said profiler module” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the 

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of process.
Step 2A Prong 1:  The claim recites, inter alia:
building a training data set corresponding to said property and inputs and outputs of said system:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a training set, 
monitoring activity of said system before, during, and after said training:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of monitoring activity of a system during training, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
based on said monitoring, evaluating performance of said system to determine whether said system, once trained on said training data set, upholds said property:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating the performance of a system, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “obtaining a specification of a property required to be upheld by a computerized machine learning system” and “training said system on said training data set”.  The additional element of “obtaining a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “training said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “obtaining a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “training said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said machine learning system comprises a computerized deep-learning-based network”. This limitation merely places restrictions on the type of data used in the analysis and the technological 
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein said machine learning system comprises a computerized deep-learning-based network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “building a test data set corresponding to said property and inputs and outputs of said network; and
testing said network, once trained on said training data set, with said test data set, to further verify whether said network, once trained on said training data set, upholds said property”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of building a test data set and testing with the test data set, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.
Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “creating a property data set corresponding to said property and said inputs and outputs of said network, wherein said building of said training data set and said building of said test data set comprise partitioning said property data set into said training data set and said test data set.”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of creating a property data set and partitioning the data set, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein building said training data set comprises deriving said training data set from user data.”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of deriving a training data set from user data, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein building said training data set comprises creating said training data synthetically”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of creating training data synthetically, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “responsive to said evaluating indicating that said network does indeed uphold said property, deploying said network for use”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “deploying said network for use”, which is insignificant extra-solution activity that does not amount to an 

Claim 8
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “controlling at least one physical system by said deployed network”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “controlling at least one physical system by said deployed network”, which amounts to no more than a recitation of the words "apply it" (or an equivalent) (see MPEP §2106.05 (f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “said physical system comprises a self-driving vehicle; said deploying comprises deploying in said self-driving vehicle, and said controlling comprises controlling said self-driving vehicle by said deployed network”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  The additional element of “said physical system comprises a self-driving vehicle” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]). The additional element of “said deploying comprises deploying in said self-driving vehicle” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  This claim recites the additional element of “controlling said self-driving vehicle by said deployed network”, which amounts to no more than a recitation of the words "apply it" (or an equivalent) (see MPEP §2106.05 (f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein: said physical system comprises a computer network; said deploying comprises deploying in said computer network for malware detection; and said controlling comprises detecting malware by said deployed network and mitigating said malware”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  The additional element of “wherein: said physical system comprises a computer network” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is said deploying comprises deploying in said computer network for malware detection” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  This claim recites the additional element of “said controlling comprises detecting malware by said deployed network and mitigating said malware”, which amounts to no more than a recitation of the words "apply it" (or an equivalent) (see MPEP §2106.05 (f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein: said physical system comprises an aircraft collision avoidance system; said deploying comprises deploying in said aircraft collision avoidance system; and said controlling comprises controlling an aircraft at least in part by said deployed network to avoid a collision during flight of said aircraft”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  The additional element of “wherein: said physical system comprises an aircraft collision avoidance system” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); said deploying comprises deploying in said aircraft collision avoidance system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  This claim recites the additional element of “said controlling comprises controlling an aircraft at least in part by said deployed network to avoid a collision during flight of said aircraft”, which amounts to no more than a recitation of the words "apply it" (or an equivalent) (see MPEP §2106.05 (f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “publishing said property to a repository for re-use”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B: The additional element of “publishing said property to a repository for re-use” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g); “Printing or downloading generated menus”).  Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said obtaining of said specification of said property comprises obtaining an explicit specification from a user selection from a list of properties”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B: The additional element of “wherein said obtaining of said specification of said property comprises obtaining an explicit specification from a user selection from a list of properties” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein, in said step of obtaining said specification of said property, said property is selected from: at least one value assertion; ability to overfit on original and derives data; trainability; noise resiliency; stability; invariability under affine transformation; invariability under non-linear transformation; invariability under augmentation; stability; sequentiality; order invariance; and resistance to adversarial examples”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B: The additional element of “wherein, in said step of obtaining said specification of said property, said property is selected from: at least one value assertion; ability to overfit on original and derives data; trainability; noise resiliency; stability; invariability under affine transformation; invariability under non-linear transformation; invariability under augmentation; stability; sequentiality; order invariance; and resistance to adversarial examples” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein: said building of said training data set is carried out with a data generator executing on at least one hardware processor; said monitoring of said activity of said network is carried out with a profiler executing on said at least one hardware processor; and said evaluating of said performance of said network is carried out with a verifier executing on said at least one hardware processor”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B: The additional element of “wherein: said building of said training data set is carried out with a data generator executing on at least one hardware processor; said monitoring of said activity of said network is carried out with a profiler executing on said at least one hardware processor; and said evaluating of said performance of said network is carried out with a verifier executing on said at least one hardware processor” which are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  The claim recites a non-transitory computer-readable medium; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
building a training data set corresponding to said property and inputs and outputs of said system:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a training set, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
monitoring activity of said system before, during, and after said training:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of monitoring activity of a system during training, which 
based on said monitoring, evaluating performance of said system to determine whether said system, once trained on said training data set, upholds said property:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating the performance of a system, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “obtaining a specification of a property required to be upheld by a computerized machine learning system” and “training said system on said training data set”.  The additional element of “obtaining a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “training said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said machine learning system comprises a computerized deep-learning-based network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein said machine learning system comprises a computerized deep-learning-based network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. 

Claim 19
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
build a training data set corresponding to said property and inputs and outputs of said system:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a training set, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
monitor activity of said system before, during, and after said training:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of monitoring activity of a system during training, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
based on said monitoring, evaluate performance of said system to determine whether said system, once trained on said training data set, upholds said property:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating the performance of a system, which is an 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory; and at least one processor, coupled to said memory, and operative to:”, “obtain a specification of a property required to be upheld by a computerized machine learning system” and “train said system on said training data set”.  The additional element of “a memory; and at least one processor, coupled to said memory, and operative to” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).The additional element of “obtaining a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “training said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 20
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said machine learning system comprises a computerized deep-learning-based network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein said machine learning system comprises a computerized deep-learning-based network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “build said training data set by executing said data generator module”, “monitor said activity of said by executing said profiler module”, “evaluate said performance of said network by executing said verifier module”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of building a training data set, monitoring activity of the system, and evaluating performance of the system, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “a plurality of distinct software modules, each of the distinct software modules being embodied on a computer-readable storage medium, and wherein the distinct software modules comprise a data generator module, a profiler module, and a verifier module;” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial 

Claim 22
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
building a training data set corresponding to said property and inputs and outputs of said system:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a training set, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
monitoring activity of said system before, during, and after said training:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of monitoring activity of a system during training, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
based on said monitoring, evaluating performance of said system to determine whether said system, once trained on said training data set, upholds said property:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating the performance of a 
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “means for”, “obtaining a specification of a property required to be upheld by a computerized machine learning system” and “training said system on said training data set”.  The additional elements of “means for”, as interpreted above, are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “obtaining a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “training said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “means for”, as interpreted above, are generic computer components recited in a manner that represents no more than mere instructions to apply ” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 23
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
builds a training data set corresponding to said property and inputs and outputs of said system:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of building a training set, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
monitors activity of said system before, during, and after said training:  Under its broadest reasonable interpretation in light of the specification, this limitation 
based on said monitoring, evaluates performance of said system to determine whether said system, once trained on said training data set, upholds said property:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of evaluating the performance of a system, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier”, “obtains a specification of a property required to be upheld by a computerized machine learning system” and “trains said system on said training data set”.  The additional element of “a computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).The additional element of “obtains a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “trains said system on said training data set” is recited at such as high level without any more details in the claim language directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “a computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).The additional element of “obtains a specification of a property required to be upheld by a computerized machine learning system” is insignificant extra-solution activity that does not amount to an inventive concept (see MPEP §2106.05 (g)).  The additional element of “trains said system on said training data set” is recited at such as high level without any more details in the claim language or specification that the limitation amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID[Wingdings font/0x4C]S2AP2)1130]).   Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 24
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said machine learning system comprises a computerized deep-learning-based network”. This limitation merely places restrictions on the type of data used in the analysis and the technological environment in which the judicial exception is performed, and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites the additional element of “wherein said machine learning system comprises a computerized deep-learning-based network”, which is a field of use limitation under MPEP § 2106.05(h); MPEP 2106.04(d); 2019 Guidance, 84 FR 50 at 55.  See, 2019 Guidance, 84 FR 50, footnote 32. [ID:(S2AP2)1130]). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 25
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “builds a test data set corresponding to said property and inputs and outputs of said network”, and “tests said network, once trained on said training data set, with said test data set, to further verify whether said network, once trained on said training data set, upholds said property.”. Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of building a building a test set and testing the network, 
Step 2A Prong 2, Step 2B:  The additional elements of “a data generator” and “verifier” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-9, 12, 13, and 15-25 are rejected under 35 U.S.C. § 103 as being obvious over Liu et al (WO 2018213205 A1, hereinafter “Liu”) in view of Anderson et al. (US 20190042894 A1, hereinafter “Anderson”).

	Regarding claim 1. Liu discloses [a] method comprising: ([0004]; “systems and methods for rapidly building, managing, and sharing machine learning models”, which discloses a method)
obtaining a specification of a property required to be upheld by a computerized machine learning system; ([0057]; “selecting one of the machine learning model built based on the annotated set of data or the new machine learning model”, selecting a ML from a set of ML models is performed based on annotations, which under a BRI, are a specification of a property such as trainability that is required to be upheld by a computerized machine learning system.  These annotations are user defined or user managed; and [0124]; “Figure 13 illustrates an example graphical user interface depicting configuration options users can use to set up annotations, in accordance with an example embodiment of the disclosed technology”, which discloses obtaining through a GUI a specification of a property required to be upheld by a ML system, the property being trainability of a model in the form of model quality, such as precision, recall, average precision, receiver operator characteristic scores, and F-beta scores; and [0153]; “ Measures of quality may include precision, recall, average precision, receiver operator characteristic scores, and F-beta scores, for example. Other measures of quality may be used. Examples of predictions where the models agree, as well as disagree may be presented to a user through the reporting 328. Additional visualizations may be provided for precision recall curves, ROC curve, and samples of true/false positives/negatives at varying thresholds for each of the models to facilitate model selection”; and Figure 13; “describe your goal”, the goal is the user provided input that requires a property such as trainability of a ML model to be upheld; and Figure 18;  the figure discloses, under a BRI, obtaining a specification of a property such as model trainability that is required to be upheld by a ML system, the property of trainability being accuracy, precision, recall, etc; and [0173]; “ A slope of the learning curve is a measure of how much additional information the updated model is learning. If the learning curve flattens, then each additional iteration of the updated model learns a reduced amount of additional information. Therefore, a stopping criteria for terminating the annotation process 400 may be when a slope of the learning curve is below a predetermined threshold learning rate. The model convergence metric may be a standard deviation of metrics across runs, across cross-validation folds, and/or across cross- validation averages. Other stopping criteria for the annotation process 400 may be used”, the stopping or convergence criteria being, under a BRI, the property of model trainability that is to be upheld by the ML system)
building a training data set corresponding to said property and inputs and outputs of said system; (Figure 3, 310; and [0149]; “At 310, an annotated training set is created through a guided annotation process described in more detail below in conjunction with Figures 4-7. The guided annotation process allows a subject matter expert to annotate a large set of training candidates in a short amount of time, at reduced cost, and with reduced computational resources”, the training set that is created corresponds to the trainability of the ML in that the training set is used to determine trainability aspects of the model, the property of trainability being accuracy, precision, recall, etc; and [0188-0189];  the paragraphs disclose the training data that observes inputs and outputs)
training said system on said training data set; ([0189]; “Upon receiving the annotations from the user, the model is trained at 614 to produce an updated model 616 for continuing the process to make predictions from the pre-processed data at 604.”; and Figure 6, Element 614)
based on said monitoring, evaluating performance of said system to determine whether said system, once trained on said training data set, upholds said property (Figure 18; the figure discloses, under a BRI, evaluating a performance of the system to determine whether the system, post training, upholds the property such as model trainability; and  [0153]; “ Measures of quality may include precision, recall, average precision, receiver operator characteristic scores, and F-beta scores, for example. Other measures of quality may be used. Examples of predictions where the models agree, as well as disagree may be presented to a user through the reporting 328. Additional visualizations may be provided for precision recall curves, ROC curve, and samples of true/false positives/negatives at varying thresholds for each of the models to facilitate model selection”, which discloses, under a BRI, evaluating performance of the ML system the determine, once trained, whether the ML system upholds the property such as trainability, the evaluating determining accuracy, precision ,recall, etc.).
Liu fails to explicitly disclose but Anderson discloses monitoring activity of said system before, during, and after said training ([0047]; “In one embodiment, detection and monitoring logic 201 may be used to detect, observe, and/or monitor various human labeler data associated with human behaviors and/or variables that can occur before, during, and/or after a final classification decision in training neural networks and/or other machine learning models” (emphasis added)).
Liu and Anderson are analogous art because both are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning combine the monitoring of Anderson with the method of Liu to yield the predictable result of monitoring activity of said system before, during, and after said training. The motivation for doing so would be to facilitate embedding of human labeler influences in machine learning interfaces in computing environments (Anderson; Abstract).

Regarding claim 17, it is a non-transitory computer readable medium claim corresponding to the steps of claim 1, and is rejected for the same reason as claim 1.  Note that the “non-transitory computer readable medium” is disclosed in [0225] of Liu.

Regarding claim 19, it is an apparatus claim corresponding to the steps of claim 1, and is rejected for the same reason as claim 1. Note that the “memory” and “processor” is disclosed in [0229] of Liu.

Regarding claim 22, it is an apparatus claim corresponding to the steps of claim 1, and is rejected for the same reason as claim 1. Note that the “means for” elements of 

Regarding claim 23, it is an apparatus claim corresponding to the steps of claim 1, and is rejected for the same reason as claim 1. Note that the “computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier” elements of the claim, interpreted as generic computing components, are disclosed as processors in [0229] of Liu and as “interface displays” in [0225]).

Regarding claims 2, 18, 20, and 24, the rejection of claims 1, 17, 19, and 23 are incorporated and Liu further discloses wherein said machine learning system comprises a computerized deep-learning-based network ([0167]; “ In other embodiments, the model may be a deep learning model (such as a convolutional or recurrent neural network) with trainable or fixed word embeddings. Other types of models for data other than text are contemplated by this disclosure.”).

Regarding claims 3 and 25, the rejection of claims 1, 2, 23, and 24 are incorporated and Liu further discloses building a test data set corresponding to said property and inputs and outputs of said network; and (Figure 3, Element 316; and [0150]; “At 316, the data reserved for test set creation is annotated to produce an annotation test set for testing either explicitly or by proxy using distant supervision, as described in more detail below in conjunction with Figure 8”)
testing said network, once trained on said training data set, with said test data set, to further verify whether said network, once trained on said training data set, upholds said property ([0153]; “At 328, reporting on the generated model may be presented. In some implementations, multiple models may be built and compared using common measures of quality against the annotated test set. Measures of quality may include precision, recall, average precision, receiver operator characteristic scores, and F-beta scores, for example. Other measures of quality may be used. Examples of predictions where the models agree, as well as disagree may be presented to a user through the reporting 328. Additional visualizations may be provided for precision recall curves, ROC curve, and samples of true/false positives/negatives at varying thresholds for each of the models to facilitate model selection”).

Regarding claim 4, the rejection of claims 1, 2, and 3 are incorporated and Liu further discloses creating a property data set corresponding to said property and said inputs and outputs of said network, wherein said building of said training data set and said building of said test data set comprise partitioning said property data set into said training data set and said test data set (Figure 3; the figure discloses, under a BRI, creating a property data set 306 corresponding to the property (trainability) and inputs and outputs, and the building of the training 310 and test 316 sets comprises partitioning the property data set 306 through preprocessing 307).

5, the rejection of claims 1 and 2 are incorporated and Liu further discloses wherein building said training data set comprises deriving said training data set from user data (Figure 6, Elements 612 and 614;  the user annotations 612 (user data) are used as training data to train the model at step 614).


Regarding claim 6, the rejection of claims 1 and 2 are incorporated and Liu further discloses wherein building said training data set comprises creating said training  data synthetically (Figure 6, Elements 612 and 614;  the user annotations 612 are, under a BRI, “synthetically” created by a user and are used as training data to train the model at step 614; and [0140]; “a user can connect appropriate data sources, set up an annotation process, annotate data, build machine learning models from those annotations, deploy the machine learning model, collect and incorporate production feedback into new versions of the model, and share the model and learning”).

Regarding claim 7, the rejection of claims 1 and 2 are incorporated and Liu further discloses responsive to said evaluating indicating that said network does indeed uphold said property, deploying said network for use ([0140]; “a user can connect appropriate data sources, set up an annotation process, annotate data, build machine learning models from those annotations, deploy the machine learning model, collect and incorporate production feedback into new versions of the model, and share the model and learning”; and [0004]; “deploying the machine learning model to a client system”).

Regarding claim 8, the rejection of claims 1, 2, and 7 are incorporated and Liu fails to explicitly disclose but Anderson discloses controlling at least one physical system by said deployed network ([0022]; “In some embodiments, computing device 100 includes or works with or is embedded in or facilitates any number and type of other smart devices, such as (without limitation) autonomous machines or artificially intelligent agents, such as a mechanical agents or machines, electronics agents or machines, virtual agents or machines, electro-mechanical agents or machines, etc. Examples of autonomous machines or artificially intelligent agents may include (without limitation) robots, autonomous vehicles (e.g., self-driving cars, self-flying planes, self-sailing boats, etc.), autonomous equipment (self-operating construction vehicles, self-operating medical equipment, etc.), and/or the like” (emphasis added), the facilitating of smart devices being the controlling of a physical system by the deployed ML network).
Liu and Anderson are analogous art because both are concerned with machine learning.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning combine the controlling of a physical system of Anderson with the method of Liu to yield the predictable result of controlling at least one physical system by said deployed network. The motivation for doing so would be to facilitate embedding of human labeler influences in machine learning interfaces in computing environments (Anderson; Abstract).

Regarding claim 9, the rejection of claims 1, 2, and 7 are incorporated and Liu fails to explicitly disclose but Anderson discloses said physical system comprises a self-driving vehicle; said deploying comprises deploying in said self-driving vehicle, and said controlling comprises controlling said self-driving vehicle by said deployed network ([0022]; “In some embodiments, computing device 100 includes or works with or is embedded in or facilitates any number and type of other smart devices, such as (without limitation) autonomous machines or artificially intelligent agents, such as a mechanical agents or machines, electronics agents or machines, virtual agents or machines, electro-mechanical agents or machines, etc. Examples of autonomous machines or artificially intelligent agents may include (without limitation) robots, autonomous vehicles (e.g., self-driving cars, self-flying planes, self-sailing boats, etc.), autonomous equipment (self-operating construction vehicles, self-operating medical equipment, etc.), and/or the like” (emphasis added), the facilitating of smart devices being the controlling of a physical system by the deployed ML network).
The motivation to combine Liu and Anderson is the same as discussed above with respect to claim 8.

Regarding claim 12, the rejection of claims 1 and 2 are incorporated and Liu further discloses publishing said property to a repository for re-use ([0165]; “the "learnings" of these models are published”; and [0225]; “References herein to applications, programs, or the like can be computer- executable instructions, which may be stored in modules, on hard disks, and/or removable storage medium (aka "computer-readable medium" or "computer-readable storage medium" or "non-transitory computer-readable storage medium")”; and [0031]; “According to any of the above aspects of the disclosure, one or more of random seeds, algorithm selection, loss function, hyperparameters, dataset splits, dataset hashes, or class weights can be stored for the model”).

Regarding claim 13, the rejection of claims 1 and 2 are incorporated and Liu further discloses wherein said obtaining of said specification of said property comprises obtaining an explicit specification from a user selection from a list of properties ([0124]; “Figure 13 illustrates an example graphical user interface depicting configuration options users can use to set up annotations, in accordance with an example embodiment of the disclosed technology.”, the GUI receiving the specification from a user from a list of properties; and Figure 13).

Regarding claim 15, the rejection of claims 1 and 2 are incorporated and Liu further discloses wherein, in said step of obtaining said specification of said property, said property is selected from: at least one value assertion; ability to overfit on original and derives data; trainability; noise resiliency; stability; invariability under affine transformation; invariability under non-linear transformation; invariability under augmentation; stability; sequentiality; order invariance; and resistance to adversarial examples. ([0153]; “ Measures of quality may include precision, recall, average precision, receiver operator characteristic scores, and F-beta scores, for example. Other measures of quality may be used. Examples of predictions where the models agree, as well as disagree may be presented to a user through the reporting 328. Additional visualizations may be provided for precision recall curves, ROC curve, and samples of true/false positives/negatives at varying thresholds for each of the models to facilitate model selection”; and Figure 13; “describe your goal”, the goal is the user provided input that requires a property such as trainability of a ML model to be upheld; and Figure 18;  the figure discloses, under a BRI, obtaining a specification of a property such as model trainability that is required to be upheld by a ML system, the property of trainability being accuracy, precision, recall, etc; and [0173]; “ A slope of the learning curve is a measure of how much additional information the updated model is learning. If the learning curve flattens, then each additional iteration of the updated model learns a reduced amount of additional information. Therefore, a stopping criteria for terminating the annotation process 400 may be when a slope of the learning curve is below a predetermined threshold learning rate. The model convergence metric may be a standard deviation of metrics across runs, across cross-validation folds, and/or across cross- validation averages. Other stopping criteria for the annotation process 400 may be used”, the stopping or convergence criteria being, under a BRI, the property of model trainability that is to be upheld by the ML system).

Regarding claim 16, the rejection of claims 1 and 2 are incorporated and Liu further discloses said building of said training data set is carried out with a data generator executing on at least one hardware processor; said monitoring of said activity of said network is carried out with a profiler executing on said at least one hardware processor; and said evaluating of said performance of said network is carried out with a verifier executing on said at least one hardware processor. ([0229]; “The processing unit 2620 may be a standard programmable processor that performs arithmetic and logic operations necessary for operation of the computing device 2600”, wherein the generator, profiler, and verifier are all interpreted under 112f as generic computing components such as a processor).


Regarding claim 21, the rejection of claims 19 and 20 are incorporated and Liu further discloses a plurality of distinct software modules, each of the distinct software modules being embodied on a computer-readable storage medium, and wherein the distinct software modules comprise a data generator module, a profiler module, and a verifier module; wherein: said at least one processor is operative to build said training data set by executing said data generator module; said at least one processor is operative to monitor said activity of said by executing said profiler module; and said at least one processor is operative to evaluate said performance of said network by executing said verifier module. ([0229] and [0226]; the paragraphs disclose the generic computer components in the form of software and hardware; and Figure 3; I the figure discloses the building of training data, monitoring/testing of the model, and the evaluating/reporting of the model performance; and Figure 18;  the figure discloses the evaluating of the model).


Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Liu in view of Anderson and further in view of Krasser et al. (US 20180198800 A1, hereinafter “Krasser”).

10, the rejection of claims 1, 2, 7, and 8 are incorporated and Liu fails to explicitly disclose but Krasser discloses said physical system comprises a computer network; said deploying comprises deploying in said computer network for malware detection; and said controlling comprises detecting malware by said deployed network and mitigating said malware. ([0103]; “Using ransomware as a nonlimiting example, even if the training data streams 114 do not include ransomware of the cookie-monster family, a CM 220 trained using process 400 or other example processes herein may nevertheless be able to identify a cookie-monster malware sample as being in the ransomware category. In some examples, such a CM 220 may also be able to identify, via a field in classification 120, that the cookie-monster sample is not of a known family of ransomware. This can permit early detection of new families of ransomware or other malware, which can in turn permit mitigating deleterious effects of malware belonging to those new families more rapidly and effectively” (emphasis added); and Figure 3, 320; and Figure 12, 1218; and Abstract).
Liu, Anderson, and Krasser are analogous art because all are concerned with machine learning and applications thereof.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning combine the malware detection of Krasser with the method of Liu and Anderson to yield the predictable result of said physical system comprises a computer network; said deploying comprises deploying in said computer network for malware detection; and said controlling comprises detecting malware by said deployed network and mitigating said malware. The motivation for doing so would be to permit early 

Claim 11 is rejected under 35 U.S.C. § 103 as being obvious over Liu in view of Anderson and further in view of Choi et al. (US 20190019423 A1, hereinafter “Choi”).

Regarding claim 11, the rejection of claims 1, 2, 7, and 8 are incorporated and Liu fails to explicitly disclose but Choi discloses said physical system comprises an aircraft collision avoidance system; said deploying comprises deploying in said aircraft collision avoidance system; and said controlling comprises controlling an aircraft at least in part by said deployed network to avoid a collision during flight of said aircraft. ([0004]; “A system to detect and avoid non-cooperative obstacles collision course in an aircraft, such as is disclosed herein, addresses these needs and enables new capabilities to be rapidly introduced with minimal cost or certification burden”; and Figure 1; and [0090]; “ Based at least in part on the predicted flight paths, the route manger 160 may generate an obstacle-avoidance navigational route for the aircraft to avoid, or otherwise mitigate, collision with the non-cooperative and/or cooperative obstacles”; and [0088]; “The core platform 102 can host various software processes stored to a memory device that tracks the aircraft, cooperative obstacles, non-cooperative obstacles, and procedure states, as well as any modules for trend analytics (predictive warnings) and machine-learning routines”; and [0191]; “This process benefits from the fact that flight operations are highly structured in what is to be done in a given situation—machine-learning then enables the codification of how something is to be executed”).
Liu, Anderson, and Choi are analogous art because all are concerned with machine learning and applications thereof.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning combine the aircraft collision avoidance of Choi with the method of Liu and Anderson to yield the predictable result of said physical system comprises an aircraft collision avoidance system; said deploying comprises deploying in said aircraft collision avoidance system; and said controlling comprises controlling an aircraft at least in part by said deployed network to avoid a collision during flight of said aircraft. The motivation for doing so would be to detect and avoid non-cooperative UAVs, aircrafts, and obstacles (Choi; [0004]).


Claim 14 is rejected under 35 U.S.C. § 103 as being obvious over Liu in view of Anderson and further in view of Moore et al. (US 10402726 B1, hereinafter “Moore”).

Regarding claim 14, the rejection of claims 1 and 2 are incorporated and Liu fails to explicitly disclose but Moore discloses training a variational autoencoder on a plurality of samples; learning a latent representation vector, based on said training; sampling from said latent representation vector to generate a plurality of candidate properties; and obtaining a specification from a user selection from a list of said plurality of candidate properties (Column 2, Lines 17-54; “After the selected feature set is determined, the selected feature set is used to train multiple automated relationship extraction models (e.g., a variational autoencoder neural network or a principal component subset) and a regression model (to be used to verify results output by the multiple automated relationship extraction models). An autoencoder is an unsupervised machine learning algorithm that encodes an input of P features into a specified number of features (Q) and that decodes a feature vector having size Q to generate a “reconstructed” output having size P, where Q is typically less than P. Thus, autoencoders can “memorize” data characteristics and output “reconstructions” of input data. A variational autoencoder (VAE) introduces randomness into the simulation optimization (e.g., the simulation process). The encoder of the VAE is trained such that each latent feature is forced to be normally distributed with a particular mean and a particular variance, which in some implementations provides a standard normal probability distribution in a latent space (e.g., each latent feature is distributed with a mean of zero and a variance of one). After training, the VAE can be used to encode data or to decode a given vector, which, via random sampling of the latent space, enables simulation of various output. In some of the techniques described herein, the VAEs are trained with the selected feature set and used to output simulations of the input data set in which the target feature is fixed at the target value. For example, the simulation output may include a distribution of possible values for each feature of the selected feature set that results in the target value being within a particular range (e.g., a tolerance) of the target value. Alternatively, the selected feature set may undergo principal component analysis (PCA) to determine a set of latent features, and the set of latent features may be sampled and perturbed to generate the output simulations. The simulation results may then be presented, e.g., via a graphical user interface, to a user to enable the user to make a decision based on the simulation results” (emphasis added)).
Liu, Anderson, and Moore are analogous art because all are concerned with machine learning and applications thereof.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in machine learning combine the aircraft collision avoidance of Moore with the method of Liu and Anderson to yield the predictable result of training a variational autoencoder on a plurality of samples; learning a latent representation vector, based on said training; sampling from said latent representation vector to generate a plurality of candidate properties; and obtaining a specification from a user selection from a list of said plurality of candidate properties. The motivation for doing so would be to determine a set of latent features, and the set of latent features may be sampled and perturbed to generate output simulations (Column 2, Lines 47-51).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural support for “means for obtaining”, “means for building”, “means for training”, “means for monitoring”, and “means for . . . evaluating” in claim 22 in at least paragraph [0007] of the originally filed specification, and all of the components appear to be generic processing elements implemented in hardware or software. 
        
        2 Note that the Specification appears to provide sufficient structural support for “a data generator module”, “a profiler module”, and “a verifier module” in claim 21,  and “a computerized user interface; a computerized data generator; a computerized training component; a computerized profiler; and a computerized verifier” in claim 23  in at least Figures 3 and 5 and paragraph [0142] of the originally filed specification, and all of the components appear to be generic processing elements implemented in hardware.